FILED
                            NOT FOR PUBLICATION                              JUL 28 2015

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RONEEL SINGH,                                    No. 12-70941

              Petitioner,                        Agency No. A055-041-357

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted July 8, 2015**
                              San Francisco, California

Before: TALLMAN, M. SMITH, and MURGUIA, Circuit Judges.

      Roneel Singh (Petitioner), a native and citizen of Fiji, petitions for review of

a decision by the Board of Immigration Appeals (BIA) affirming an Immigration

Judge’s (IJ) denial of his application for asylum, withholding of removal, and

protection under the Convention Against Torture (CAT).

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Because the Petitioner has been convicted of an aggravated felony, and was

removable on that basis, our jurisdiction to review the BIA and the IJ’s

determination that the Petitioner was statutorily ineligible for withholding of

removal is limited to colorable legal or constitutional claims. 8 U.S.C. §

1252(a)(2)(C), (D); Mendez-Castro v. Mukasey, 552 F.3d 975, 978 (9th Cir. 2009).

       Neither of the Petitioner’s arguments regarding the IJ and the BIA’s

determination that he was convicted of a particularly serious crime is a colorable

legal or constitutional claim. The Petitioner first contends that the IJ and the BIA

failed to individually consider the circumstances of his case. In determining

whether a conviction was for a particularly serious crime, the BIA considers “the

nature of the conviction, the circumstances and underlying facts of the conviction,

the type of sentence imposed, and, most importantly, whether the type and

circumstances of the crime indicate that the alien will be a danger to the

community.” Matter of Frentescu, 18 I. & N. Dec. 244, 247 (B.I.A. 1982). The IJ

applied these factors and the BIA affirmed. The Petitioner’s argument to the

contrary lacks any arguable merit, and is not a colorable legal claim. See Mendez-

Castro, 552 F.3d at 978.

      The Petitioner also contends that the case was squarely controlled by Matter

of Frentescu because the facts of that case were indistinguishable from the facts of


                                          2
this case. This contention does not assert legal or constitutional error, but is

“nothing more than an argument that the IJ abused his discretion.” See id. We

therefore lack jurisdiction to consider it.

      We have jurisdiction to review the IJ and the BIA’s merits-based

determination that the Petitioner was not entitled to deferral of removal under the

CAT. See Pechenkov v. Holder, 705 F.3d 444, 448 (9th Cir. 2012). The IJ and the

BIA did not err in concluding that the Petitioner had not met his burden to

demonstrate that it was “more likely than not that he . . . would be tortured if

removed to” Fiji. 8 C.F.R. § 1208.16(c)(2).

      PETITION DENIED IN PART AND DISMISSED IN PART.




                                              3